Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicants’ amendment filed November 24, 2020 is acknowledged.  Claims 2 and 10 are deleted. Now, Claims 1, 3-9 and 11 are pending.

2.	Claim objection(s) in the previous Office Action (Paper No. 20200912) is/are removed.

3.	Claim rejection(s) under 35 USC 112 in the previous Office Action (Paper No. 20200912) is/are removed.

4.	Claim rejection(s) under 35 USC 103 in the previous Office Action (Paper No. 20200912) is/are removed.

Allowable Subject Matter
5.	Claims 1, 3-9 and 11 are allowed.

6.	The following is an examiner's statement of reasons for allowance:

Cogliati disclosed a method of preparing wet gel granule of aerogel by hydrolyzing TEOS in the presence of hydrochloric acid to form a sol, followed by condensing the sol with rapid stirring in the presence of decanol and Primene JMT to form gel particles. However, Cogliati does not teach or fairly suggest the presently claimed siloxane compound mixture includes at least R-olefinyl substance set forth in Claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
January 14, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765